DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 2 are presently amended and examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 8/9/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 8/9/2022 is overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 8/9/2022 is overcome.

Claim Interpretation
Regarding claim 1, the limitation “having two or more built-in components thereon, when the fuel tank is molded, so that the two or more built-in components are built in the fuel tank” (lines 4-6) is considered to be a statement regarding the intended use of the first jig. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a first jig capable of holding two or more built in components.
The limitation “having two or more new built in components placed thereon” (line 7) is considered to be a limitation regarding the intended use of the claimed second jig. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a second jig capable of having two or more new built in components placed thereon.
The limitations “at least one feed device configured to feed the first jig having the two or more built in components placed thereon, to a position below the molding dies, wherein the at least one feed device is configured such that following completion of molding of the fuel tank, the feed device replaces the first jig, from which the two or more built in components have been removed for molding, with the second jig having the two or more new built in components, for a new fuel tank, placed thereon (lines 9-15) are considered to be directed to the intended method of operation the claimed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required a device that is capable of being operated such that a second jig having new built in components replaces a first jig.

Regarding claim 2, the claim recites the limitation “wherein the at least one feed device feeds the first jig, having the built in components placed thereon, to the position through a subsurface feed path leading to a location below the molding dies” (lines 1-3), which is considered to be directed to the intended use of the claimed feed device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the feed device to be capable of maneuvering in the claimed manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 8,105,528).

Regarding claim 1, Aoki discloses an automotive fuel tank fabrication apparatus (abstract) having a blow mold divided into two blow mold parts (figure 5, reference numeral 40) each defining a respective cavity (column 8, lines 16-22, figure 4, reference numeral 40), which are considered to meet the claim limitation of a pair of molding dies. A built in part holding unit (figure 4, reference numeral 50) slides a first holding rod (figure 4, reference numeral 51), which is considered to meet the claim limitation of a first jig, and a second holding rod (figure 4, reference numeral 52), which is considered to meet the claim limitation of a second jig, using a holding rod sliding mechanism (column 8, lines 23-33, figure 4, reference numeral 53), which is considered to meet the claim limitation of a feed device. The first and second holding rods first (figure 4, reference numeral 54) and second steps formed along their lengths such that the diameter of the rods is reduced along their length (figure 4, reference numeral 55) so that they support insertion holes of the built in part (column 8, lines 34-43, figure 3, reference numeral 27). The different steps on each of the rods support different portions of the built in part (column 8, lines 44-55). Although Aoki discloses the steps cooperating to hold a single part, it is evident that each step could support an individual part. In this proposed method of operation, a built in part would be mounted on only the first rod, and the sliding mechanism would move the rods such that only the first rod is between the bold mold parts. Following completion of this first molding process the sliding mechanism would advance the second holding rod, which already had multiple suitable components positioned on it, to be between the mold parts for a second molding process. This indicates that the apparatus of Aoki is capable of replacing the first rod after a first molding process with the second rod having new components mounted on it for a second process since, in the second process, the second rod fulfills the function that the first rod did in the first process. The sliding mechanism and the lower portion of the first holding rod are located below the blow mold parts (figure 4), which is considered to meet the claim limitation of the feed device being configured to feed the first jig to a position below the molding dies.

Regarding claim 2, Aoki discloses that the sliding mechanism is located below the blow mold parts (figure 4), which is considered to meet the claim limitation of the feed path being a subsurface feed path since the sliding mechanism is below the surface of the dies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/GALEN H HAUTH/               Primary Examiner, Art Unit 1742